DETAILED ACTION
Response to Amendment
 The amendment filed on 09/06/2022 has been entered and considered by Examiner. Claims 1, 4-20 are presented for examination. This Action is made FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US Pub. 20180087915 A1) in view of Cha (US Pub. 20170061561 A1).

	For claims 1, 19, and 20, Marco discloses a network system comprising: 
	one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors of the network system, cause the network system to: 
	receive, over a network from a user device (one of 104-108) of a user, a first set of request data (destination address data) corresponding to a first request (transportation request) for a transport service, the first set of request data indicating a destination location of the transport service (step 802-806, receiving input on a user device of a request to transport to a targeted destination) [0084, 0012, 0066-67, 0113-116]; 
prior to the user arriving at the destination location using the transport service, (i) determine an estimated time of arrival for the user to arrive at the destination location using the transport service (providing estimated arrival time to a destination, e.g. sightseeing attraction, or merchandise location) [0115, 0086, 0089], 
(ii) identify each of one or more entities (location or place) that are located a respective distance from the destination location, based, at least in part, on the estimated arrival time and the respective distance between the entity and the destination location (determining an arrival time and distance between the entity and the destination) [0115, 0086, 0089], and 
(iii) provide information relating to items or services that are available for request by the user at the one or more entities (step 802-806, in response to receiving input on a user device of a request to transport service to a targeted destination, e.g. specific sightseeing attraction, merchandise, etc., identifying a location or place) [0084-86, 0019, 0066-67, 0113-116];
	receive, over the network from the user device, a second set of request data (payment/price transaction information) corresponding to a request to create a session for recording a transaction of the user for one or more items or services that are available at an entity (destination/location) of the one or more entities (Step. 818-822) [0095, 0022, 0064, 0115-117]; 
	in response to receiving the second set of request data corresponding to the request to create the session, cause a terminal computing system located at the entity to create the session for recording the transactions of the user at the entity (Step. 818-822, in respond to payment/price transaction record) [0095, 0022, 0064, 0115-117]; and 
	receive, over the network from the terminal computing system located at the entity, a set of session data associated with the session that indicates one or more transactions of the user (Step. 818-822, in respond to payment/price transaction record) [0095, 0022, 0064, 0115-117].
	But Marco doesn’t explicitly teach a set of session data associated with the session that indicates one or more transactions of the user at the entity.
	However, Cha discloses (Fig. 5) receive, over the network from the terminal computing system located at the entity, a set of session data associated with the session that indicates one or more transactions of the user at the entity (Step 515-520 shows the server received payment transaction data at the destination/location) [0065-67].
Cha also discloses prior to the user arriving at the destination location using the transport service, (i) determine an estimated time of arrival for the user to arrive at the destination location using the transport service (estimating time of arrival based on the destination location/vendor) [0014-15, 0021-23], 
(ii) identify each of one or more entities (location or vendor place) that are located a respective distance from the destination location, based, at least in part, on the estimated arrival time and the respective distance between the entity and the destination location (distance of the destination/vendor based on the time of arrival from the mobile user) [0014-15, 0021-23], and 
(iii) provide information relating to items or services that are available for request by the user at the one or more entities (Figs. 8-9, step 320, 806, information about vendor(s) at the destination location for specific services or items) [0014-15, 0021-23].
Since, all are analogous arts addressing transportation service use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Marco and Cha to ensure transaction event can be properly recorded and store, thus, improving payment security and efficiency.

	For claim 4, Marco, as modified by Cha, discloses the executed instructions further cause the network system to identify the one or more entities based, at least in part, on one or more of: (i) a preference of the user, (ii) historical session information of the user, or (iii) historical requests of the user [0082, 0089].

	For claim 5, Marco, as modified by Cha, discloses the executed instructions further cause the network system to transmit, over the network to the user device, a set of content data to cause the user device to present, within a user application, the one or more entities that are identified based, at least in part, on the first set of request data [0018-19, 0084, 0066-67].

	For claim 6, Marco, as modified by Cha, discloses the user device is configured to transmit the second set of request data corresponding to the request to create the session in response to a user selection of the entity from the one or more entities presented within the user application [0018-19, 0084, 0066-67].

	For claim 7, Marco, as modified by Cha, discloses the executed instructions further cause the network system to cause the terminal computing system located at the entity to create the session by transmitting, over the network to the terminal computing system, a set of session initiation data that includes identification information of the user [0095, 0022, 0064, 0115-117].

	For claim 8, Marco, as modified by Cha, Cha further discloses the executed instructions further cause the network system to: transmit, over the network to the user device, a set of content data to cause the user device to present a user interface for selecting from a plurality of items available at the one or more entities ( vendor(s)) [0047, 0057-58, 0011-15]; 
	receive, over the network from the user device, a set of selection data indicating a user selection of one or more selected items from the plurality of available items [0047, 0057-58, 0011-15]; and 
	wherein the one or more selected items are made via the user interface presented on the user device and the transaction associated with the one or more  items are recorded as session data associated with the session for the user (Figs. 9B-11) [0047, 0057-58, 0011-15]. See motivation to combine the references from the above.

	For claim 9, Marco, as modified by Cha, Cha further discloses the set of content data is transmitted over the network to the user device prior to the user arriving at the destination location of the transport service (Figs. 9B-11) [0047, 0057-58, 0011-15]. See motivation to combine the references from the above.

	For claim 10, Marco, as modified by Cha, discloses the executed instructions further cause the network system to: transmitting the set of content data over the network to the user device based at least in part on the estimated time of arrival at the destination location [0014, 0055, 0019-20].

	For claim 11, Marco, as modified by Cha, Cha further discloses the set of selection data indicating the user selection of one or more items to be provided by the entity is received by the network system prior to the user arriving at the destination location of the transport service (Figs. 9B-11) [0047, 0057-58, 0011-15]. See motivation to combine the references from the above.

	For claim 12, Marco, as modified by Cha, discloses the executed instructions further cause the network system to transmit a set of query data to cause the terminal computing system to: (i) terminate the session for the user [0054-55, 0064, 0099], and (ii) transmit the set of session data to the network system [0054-55, 0064, 0099].

	For claim 13, Marco, as modified by Cha, Cha further discloses the executed instructions further cause the network system to transmit the set of query data in response to receiving, over the network from the user device, a third set of request data corresponding to a second request for the transport service (carpool sharing request and data) [0007, 0063, 0083-87, 0090].

	For claim 14, Marco, as modified by Cha, discloses the executed instructions further cause the network system to transmit the set of query data in response to receiving, over the network from the user device, a termination signal [0054-55, 0064, 0099].

	For claim 15, Marco, as modified by Cha, Cha further discloses the executed instructions further cause the network system to transmit the set of query data based on location data received from the user device [0047, 0057-58, 0011-15].

	For claim 17, Marco, as modified by Cha, discloses the set of session data associated with the session is transmitted by the terminal computing system in response to one or more operator inputs received at the terminal computing system, the one or more operator inputs further causing the terminal computing system to terminate the session for the user [0054-55, 0064, 0099].

	For claim 18, Marco, as modified by Cha, discloses the executed instructions further cause the network system to: 
	in response to receiving the first set of request data corresponding to the first request for the transport service, identify a transport provider based, at least in part, on a start location of the transport service indicated by the first set of request data [0084, 0012, 0066-67, 0113-116]; and 
	transmit, over the network to a provider device of the transport provider, a set of data corresponding to an invitation to fulfill the first request for the transport service [0084, 0012, 0066-67, 0113-116].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marco (US Pub. 20180087915 A1) in view of Cha (US Pub. 20170061561 A1) in further view of Oz et al. (US Pub. 20160096508 A1).
	For claim 16, Marco, as modified by Cha, discloses all limitations this claim depends on.
	But Marco, as modified by Cha, doesn’t explicitly disclose the following limitation taught by Oz.
	Oz discloses the executed instructions further cause the network system to transmit the set of query data after a timeout period during which no session data is received from the terminal computing system [0059, 0073].
Since, all are analogous arts addressing transportation service use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Marco, Cha, and Oz to ensure critical data can be retrieved for processing, thus, improving system efficiency.
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
With regards to the argument for the limitation “…prior to the user arriving at the destination location using the transport service, (i) determine an estimated time of arrival for the user to arrive at the destination location using the transport service …”, the Examiner asserts that Macro discloses, providing estimated arrival time to a destination, e.g. sightseeing attraction, or merchandise location.  “…the desired pick-up location, the desired pick-up time, one or more sightseeing attractions, one or more viewing times, the estimated time remaining until a driver can pick up the passenger, the actual pick-up time, the desired destination location of the passenger (which the passenger may or may not provide at the time the request is made), the expected arrival time at the destination location…” [0086]. “… driver is assigned to the transportation request. At 816, an estimate of the amount of time until a driver can pick up the passenger is determined. The estimate may be based on any suitable information, such as the distance of the driver from the pick-up location, current traffic conditions, or other suitable information. At 818, surge pricing information is determined. For example, a surge multiplier and/or a time at which surge pricing will end may be determined. At 820, the estimated time of pick-up and the surge pricing information is sent to the simplified device 106. At 822, an estimated time of pickup or estimated time remaining until pickup and the surge pricing information is displayed by the simplified device 106…” [0115].
Cha also discloses “… the host may be able to add a subset time interval at a rest stop at 1:00 PM even though the arrival at destination time is 3:00 PM. However, this is entirely separate from the “Where?-Location & Deals” section which is for the arrival destination. Once the host is satisfied with the time perimeters set, s/he may choose the “Ready” button, which will only become available once a plausible departure and return time have been established.… Once s/he has selected that particular destination, nearby affiliated businesses will be displayed if their “tags” match what the host(s) or guest(s) are looking for. If the host(s) or guest(s) do not select or agree upon a desired additional venue to look for, the application will generate a list of nearby vendors according to the relative geographic location of their destination….These results will be generated at a set distance of 5 miles from the set location. All deals can only be validated using the time-sensitive code that carpooling parties are given if their event is successfully published.”  [0014-15].

With regards to the argument for the limitation “…(ii) identify each of one or more entities (location or place) that are located a respective distance from the destination location, based, at least in part, on the estimated arrival time and the respective distance between the entity and the destination location …”, the Examiner asserts that Macro discloses determining an arrival time and distance between the entity and the destination.  “… driver is assigned to the transportation request. At 816, an estimate of the amount of time until a driver can pick up the passenger is determined. The estimate may be based on any suitable information, such as the distance of the driver from the pick-up location, current traffic conditions, or other suitable information. At 818, surge pricing information is determined. For example, a surge multiplier and/or a time at which surge pricing will end may be determined. At 820, the estimated time of pick-up and the surge pricing information is sent to the simplified device 106. At 822, an estimated time of pickup or estimated time remaining until pickup and the surge pricing information is displayed by the simplified device 106…” [0115].
“…the desired pick-up location, the desired pick-up time, one or more sightseeing attractions, one or more viewing times, the estimated time remaining until a driver can pick up the passenger, the actual pick-up time, the desired destination location of the passenger (which the passenger may or may not provide at the time the request is made), the expected arrival time at the destination location…” [0086].

Cha also discloses “… the host may be able to add a subset time interval at a rest stop at 1:00 PM even though the arrival at destination time is 3:00 PM. However, this is entirely separate from the “Where?-Location & Deals” section which is for the arrival destination. Once the host is satisfied with the time perimeters set, s/he may choose the “Ready” button, which will only become available once a plausible departure and return time have been established.… Once s/he has selected that particular destination, nearby affiliated businesses will be displayed if their “tags” match what the host(s) or guest(s) are looking for. If the host(s) or guest(s) do not select or agree upon a desired additional venue to look for, the application will generate a list of nearby vendors according to the relative geographic location of their destination….These results will be generated at a set distance of 5 miles from the set location. All deals can only be validated using the time-sensitive code that carpooling parties are given if their event is successfully published.”  [0014-15].

With regards to the argument for the limitation “…(iii) provide information relating to items or services that are available for request by the user at the one or more entities…”, the Examiner asserts that Macro discloses step 802-806, in response to receiving input on a user device of a request to transport service to a targeted destination, e.g. specific sightseeing attractions, merchandise, etc., identifying a location or place. “…the desired pick-up location, the desired pick-up time, one or more sightseeing attractions, one or more viewing times, the estimated time remaining until a driver can pick up the passenger, the actual pick-up time, the desired destination location of the passenger (which the passenger may or may not provide at the time the request is made), the expected arrival time at the destination location…” [0086]. “… driver is assigned to the transportation request. At 816, an estimate of the amount of time until a driver can pick up the passenger is determined. The estimate may be based on any suitable information, such as the distance of the driver from the pick-up location, current traffic conditions, or other suitable information. At 818, surge pricing information is determined. For example, a surge multiplier and/or a time at which surge pricing will end may be determined. At 820, the estimated time of pick-up and the surge pricing information is sent to the simplified device 106. At 822, an estimated time of pickup or estimated time remaining until pickup and the surge pricing information is displayed by the simplified device 106…” [0115].

Cha also discloses “… the host may be able to add a subset time interval at a rest stop at 1:00 PM even though the arrival at destination time is 3:00 PM. However, this is entirely separate from the “Where?-Location & Deals” section which is for the arrival destination. Once the host is satisfied with the time perimeters set, s/he may choose the “Ready” button, which will only become available once a plausible departure and return time have been established.… Once s/he has selected that particular destination, nearby affiliated businesses will be displayed if their “tags” match what the host(s) or guest(s) are looking for. If the host(s) or guest(s) do not select or agree upon a desired additional venue to look for, the application will generate a list of nearby vendors according to the relative geographic location of their destination….These results will be generated at a set distance of 5 miles from the set location. All deals can only be validated using the time-sensitive code that carpooling parties are given if their event is successfully published.”  [0014-15].

	With regards to the argument for the limitation “…receive, over the network from the terminal computing system located at the entity, a set of session data associated with the session that indicates one or more transactions of the user at the entity …”, the Examiner asserts that 	Cha discloses on Fig. 5, Step 515-520, the server received payment transaction data at the  destination/location “… a nearby driver who has accepted the announcement user's request and a green check mark is therefore displayed on-screen. These announcements will only appear in the end user terminal's display if the announcements were detected within a similar geographic location and proximity. From there they may only select the detected announcements that are within their set geographic location and proximity. … executed via an electronic device, for a payment transaction in both quick start and detailed event menus. After the event has been published and sent to the announcement content server for storage the transaction will be put on hold until the destination of the event has been reached by the recipient of the payment on that day. …” [0065-67].

	For all other similar/identical arguments, please see Patent Board Decision issued on 07/05/2022.
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642